

Exhibit 10.7
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made as of June 20, 2013 by and
among Axiom Capital Management, Inc. (the “Broker”) (the “Company”), and Union
Bank, N. A., as escrow agent (the “Escrow Agent”).


W I T N E S S E T H:


WHEREAS, the Company is offering (the “Offering”) its secured bridge notes (the
“Bridge Note Offering”) in an aggregate offering amount of up to $2.5 million
(the “Offering Amount”) to certain accredited investors (“Purchasers”)
introduced to the Company by the Broker; and


WHEREAS, the Purchasers will invest in the Bridge Note Offering by wiring money
into a specified account established by the Escrow Agent for the Offering in
exchange for bridge notes (the “Bridge Notes”) and warrants (the “Warrants”),
together with the Bridge Notes, (the “Securities”); and


WHEREAS, it is intended that the purchase of the Securities be consummated in
accordance with the requirements set forth in Regulation D promulgated under the
Securities Act of 1933, as amended; and


WHEREAS, the Escrow Agent shall hold the investor funds in escrow (such amounts
the “Escrowed Funds”) until the Escrow Agent has received the Escrow Release
Notice (as defined below) executed by the Broker and the Company. It is
currently anticipated that there may be more than one closing in connection with
the proposed Offering.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE 1 TERMS OF THE ESCROW


1.1. The Broker and the Company hereby agree to establish with the Escrow Agent,
an escrow account or accounts which shall be compliant with all rules and
regulations promulgated by the Securities and Exchange Commission (“SEC”) and
the Financial Industry Regulatory Authority, Inc. (“FINRA”) and which shall be
non-interest bearing trust accounts, with the Escrow Agent whereby the Escrow
Agent shall hold the funds for the cash purchase of the Securities as
contemplated by the subscription agreements relating to the Offering (the
“Subscription Agreements”). The Broker hereby certifies that it is a FINRA
registered broker dealer and that this Agreement must comply with FINRA and SEC
rules and regulations including, without limitation, SEC Rule 15c2-4. The Escrow
Agent shall be authorized to establish a single account for the Offering
pursuant to the terms of this Agreement.


1.2. Upon the Escrow Agent’s receipt of the Escrow Release Notice attached
hereto as Exhibit A (the “Escrow Release Notice”), Escrow Agent will release the
Escrowed Funds in accordance with the payment instruction set forth in the Use
of Proceeds Schedule. The Escrow Agent, Broker and Company each hereby agree
that the Escrow Release Notice may be transmitted via email.


1.3. In the event that the Escrow Agent does not receive an Escrow Release
Notice executed by the Broker and the Company by November 14, 2013 unless such
date is extended for up to an additional six month period by the Broker and the
Company (such date, the “Escrow Return Date”) relating to any Escrowed Funds,
the Escrow Agent shall return such Escrowed Funds to the Purchasers using the
payment instructions referenced in Exhibit B of the Subscriber Agreements the
Broker is required to provide to the Escrow Agent as stated above. The Escrow
Return Date may be extended by up to an additional 90 days by the Broker and the
Company in their discretion after providing written instructions to the Escrow
Agent validly executed by the Broker and the Company. Any additional extensions
shall require the written consent of 100% of the Purchasers.


 
-1-

--------------------------------------------------------------------------------

 
 
 
1.4  Wire transfers to the Escrow Agent shall be made as follows: Bank’s Name
and Address:
 
Name of Account:
Account #:
ABA Routing #:
International Swift Code:
For Further Credit Account #
 
1.5  The Company agrees to pay the Escrow Agent a fee of (U.S.                $
) for all services rendered by it under this Agreement. Except as set forth
herein, the Escrow Agent shall also be entitled to reimbursement for all loss,
liability, damage or expenses paid or incurred by it, acting reasonably, in the
administration of its duties under this Agreement, including, but not limited
to, all reasonable counsel fees, disbursements and all taxes or other
governmental charges. The terms and obligations of this Section 1.5 shall
survive the termination of this Agreement, the payment of all amounts hereunder
and the resignation or removal of the Escrow Agent. In addition, the parties
will provide the Escrow Agent with any tax identification information that the
Escrow Agent may require in order to fulfill its duties under this Agreement.


1.6. The Escrow Funds shall remain un-invested. The Escrow Agent shall not be
responsible for assuring that the Escrowed Funds are sufficient for the
disbursements contemplated hereunder this Agreement.


1.7. In the event that the minimum offering amount of $500,000 is not met for
the initial closing (subsequent closings shall have no minimum offering amount
requirements), the Broker and the Company will instruct the Escrow Agent to
return the Escrow Funds to the Purchasers by submitting an Escrow Release Notice
as further described in Section 1.2. Any Use of Proceeds authorized by the
Broker and the Company shall be consistent with the terms of the Subscription
Agreements.


ARTICLE II MISCELLANEOUS


2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.


2.2 All notices or other communications required or permitted hereunder shall be
in writing and be made in accordance with Section 2.19 hereof.


2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.


2.4 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. The Escrow Agent shall
not be bound by the provisions of any agreement among the other parties hereto
(with the exception of this Agreement), including but not limited to the
Subscription Agreements and related offering documents (collectively, the
“Offering Documents”). This Escrow Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived, except
by written instrument signed by the parties to be charged or by its agent duly
authorized in writing or as otherwise expressly required or permitted herein
(i.e. Section 1.3 hereof).


2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.


2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court of competent jurisdiction sitting in New
York, New York.



 
-2-

--------------------------------------------------------------------------------

 
 
2.7 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein or otherwise required by law and no implied
duties or obligations shall be read into this agreement against the Escrow
Agent. The Escrow Agent may rely and shall be protected in relying or refraining
from acting on any instrument reasonably believed by the Escrow Agent to be
genuine and to have been signed or presented by the proper party or parties.
Furthermore, the parties hereto shall each deliver to the Escrow Agent a list of
authorized signatories, as set forth in the attached Schedule A hereto, with
respect to any notice, certificate, instrument, demand, request, direction,
instruction, waiver, receipt, consent or other document or communication
required or permitted to be furnished to the Escrow Agent hereunder, and the
Escrow Agent shall be entitled to rely on such list with respect to any party
until a new list is furnished by such party to the Escrow Agent. The Escrow
Agent shall not be personally liable for any act the Escrow Agent may do or omit
to do hereunder as the Escrow Agent while acting in good faith and in the
absence of gross negligence, fraud or willful misconduct. The Escrow Agent is
hereby expressly authorized to disregard any and all warnings given by any of
the parties hereto or by any other person or corporation, excepting only orders
or process of courts of law and is hereby expressly authorized to comply with
and obey orders, judgments or decrees of any court. In case the Escrow Agent
obeys or complies with any such order, judgment or decree, the Escrow Agent
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such decree being subsequently reversed, modified,
annulled, set aside, vacated or found to have been entered without jurisdiction.


2.8 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and shall not be liable for any action taken or omitted
in accordance with such advice.


2.9 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving thirty (30) days written
notice to the Company. In the event of any such resignation, the Company shall
appoint a successor Escrow Agent and the Escrow Agent shall deliver to such
successor Escrow Agent any Escrowed Funds held by the Escrow Agent. If no
successor escrow agent is appointed by the end of the thirty (30) day notice
period, the Escrow Agent’s sole responsibility shall be to safe-keep the
Escrowed Funds pending the appointment of a successor escrow agent. In the
alternative, and at its own option, the Escrow Agent shall be entitled to (i)
petition a court of competent jurisdiction to appoint a successor escrow agent
or (ii) deposit the Escrowed Funds with a court of competent jurisdiction and
thereupon have no further duties or responsibilities in connection therewith.


2.10 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.


2.11 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Escrowed Funds
hereunder, or if the Escrow Agent is unsure as to its rights or duties
hereunder, the Escrow Agent is authorized and directed in the Escrow Agent’s
sole discretion (1) to retain in the Escrow Agent’s possession without liability
to anyone all or any part of said documents or the Escrowed Funds until such
disputes or uncertainties shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree or judgment or a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected (provided the Escrow Agent shall receive a copy of
such order, decree or judgment along with a written certification from one of
the parties hereto that such order, decree or judgment is final, non-appealable
and issued by a court of competent jurisdiction), but the Escrow Agent shall be
under no duty whatsoever to institute or defend any such proceedings or (2) to
deliver the Escrowed Funds and any other property and documents held by the
Escrow Agent hereunder, except as required by law, to a state or Federal court
having competent subject matter jurisdiction and located in the New York, New
York in accordance with the applicable procedure therefore and thereupon have no
further duties or responsibilities in connection therewith.


2.12 This Agreement may be executed by facsimile and in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.
Execution and delivery of this Agreement by facsimile transmission (including
delivery of documents in Adobe PDF format) shall constitute execution and
delivery of this Agreement for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.


 
-3-

--------------------------------------------------------------------------------

 
 
2.13 The Company and the Broker agree to indemnify and hold harmless the Escrow
Agent and its partners, employees, agents and representatives from any and all
claims, liabilities, costs or expenses in any way arising from or relating to
its role as Escrow Agent with respect to the transactions contemplated hereby,
other than any such claim, liability, cost or expense to the extent the same
shall have been determined by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.


2.14 Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Escrow Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.


2.15 This Agreement shall automatically terminate upon the complete distribution
of the Escrowed Funds which shall occur on the earlier of (i) the receipt of a
final Escrow Release Notice executed by the Company and the Broker stating that
such Escrow Release Notice is the final Escrow Release Notice or (ii) the return
of the Escrowed Funds to the Purchasers in the event that the Escrow Agent does
not receive an Escrow Release Notice executed by the Company and the Broker
relating to such Escrowed Funds by the Escrow Return Date.


2.16 This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by any party without the prior written consent of the
other parties hereto. Any attempt to assign or transfer this Agreement in
violation of this Section 2.16 shall be void.


2.17 No party to this Agreement is liable to any other party for losses due to,
or if it is unable to perform its obligations under the terms of this Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control.


2.18 The Escrow Agent shall never be required to use or advance its own funds or
otherwise incur personal financial liability in the performance of any of its
duties or the exercise of any of its rights and powers hereunder, and, with
prior notice to the parties hereto, shall have the right to perform any of its
duties hereunder through agents, attorneys, custodians or nominees.


2.19 All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent by
facsimile, or sent, postage prepaid, by registered, certified or express U.S.
mail, or overnight courier service and shall be deemed given when so delivered
by hand or facsimile, or if mailed, three days after mailing (two Business Days
in the case of express mail or overnight courier service), as follows:
 
If to the Escrow Agent, to:   

With copies to:
 
If to the Broker, to:
Mark D. Martino President
Axiom Capital Management, Inc
780 Third Ave. 43rd Floor New York, N.Y. 10017 Tel: 212-521-3810
Fax: 212-521-3888


With copies to:


Gerald Coviello, Esq.
Wollmuth Maher & Deutsch, LLP,
500 Fifth Avenue 12th floor, New York, NY 10110 Tel No.: (212) 382-3300
Fax No.: (212) 382-0050
Email: Gerald Coviello gcoviello@wmd-law.com


If to the Company to:
 
With copies to:
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.20 If any provision, including any phrase, sentence, clause, section or
subsection, of this Agreement is invalid, inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering such
provisions in question invalid, inoperative or unenforceable in any other case
or circumstance, or of rendering any other provision contained in this Agreement
invalid, inoperative, or unenforceable to any extent whatsoever, and such other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to a party.


2.21 The Broker certifies that this Agreement is intended to comply with
Securities and Exchange Commission Rule 15c2-4 and FINRA Notice to Members 87-61
(Suggested Escrow Agreement Provisions for Members' Compliance With Securities
and Exchange Commission Rule 15c2-4), a copy of which is attached hereto as
Exhibit B. In the event of a conflict between the terms of this Agreement and
the suggested terms set forth in Exhibit B this Agreement the Broker, the
Company and the Escrow Agent will use reasonable efforts to promptly amend this
Agreement to conform to the provisions set forth in Exhibit B.


2.22 The parties acknowledge that to help the Federal government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify and record information that identifies
each person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity, the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant information.


[SIGNATURE PAGE FOLLOWS]

 
-5-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.


 
ESCROW AGENT: UNION BANK, N.A.


By: /s/ Rafael E. Miranda
Name: Rafael E. Miranda
Title: Vice President




AXIOM CAPITAL MANAGEMENT, INC.


By: /s/ Mark D. Martino
Name: Mark D. Martino
Title: President



TRUE DRINKS HOLDINGS, INC.


By: /s/ Dan Kerker
Name: Dan Kerker
Title: Chief Financial Officer




 
-6-